Hoah, J.
The plaintiff’s cause of action being a debt contracted by the defendant since the money was deposited in the hands of the supposed trustee, and there being no evidence of fraud, the only question to be decided is, whether the transfer of property was complete, as against the defendant himself. If by the transaction disclosed in the answer, the property passed to Chandler, as a trustee for the defendant’s son, so that the relation of trustee and cestui que trust was fully established, then, according to all the authorities, the rights of the cestui que trust against the creator of the trust became perfect. But if the transaction was only a loan of money by Andrews to Chandler, for which Chandler was responsible to Andrews, and which Andrews retained the right to control or dispose of to any extent *81for his own benefit, there was no transfer of property; and the mere statement of an intention to create a trust in the future would not avail against a subsequent change of purpose, or against an attachment by creditors, before that intention had been carried into effect. Ellison v. Ellison, 6 Ves. 656. M’Fadden v. Tenkyns, 1 Phillips R. 153. Collinson v. Pattrick, 2 Keen, 123. Antrobus v. Smith, 12 Ves. 39. Moore v. Darton, 7 Eng. L. & Eq. 134. Hughes v. Stubbs, 1 Hare, 476.
We are of opinion that, by the terms of the contract disclosed, a complete trust was created ; and that no power of disposal for his own benefit was retained by Andrews. The trustee states in his answer that the defendant deposited in his hands “ one thousand pounds, of Bank of England notes, to be held in trust for Henry C. Andrews; ” that, there being no time to prepare a deed of trust when the money was received, it was agreed that the trustee should retain it for six months, at eight per cent, per annum interest, and in the mean time prepare a deed of trust; and the trustee gave a receipt to that effect. The money was thus accepted by Chandler in trust for the son, and not as a debtor of the father. No contract was made, or obligation created, in any event or under any circumstances to repay it to the defendant. The stipulation that the trustee should retain it for six months, at a specified rate of interest, was intended merely to authorize the trustee to use the trust fund for his own purposes for a limited time, upon his own individual credit, instead of investing it upon sufficient security, which would have been his duty in the absence of such an agreement.
It is true that a trust deed was to be prepared; and the argument is that, until this was executed, as its terms and limitations had not finally been agreed upon, the power of the defendant to control the property had not terminated. But no power was reserved to execute any deed, or give any direction to the property, except for the exclusive benefit of the son. The trust was general, until a 'particular appointment should be made; and the reservation of a power of appointment would not prevent the property from vesting in the trustee, the property being such *82as would pass by delivery, and without a deed, if such were the intention of the parties.
As we think the trust was fully created, and that the money was not received by Chandler as the property of the defendant, there is no necessity of considering the comparative claims of the plaintiff and the defendant’s assignee in bankruptcy.

Trustee discharged.